NUMBER 13-16-00465-CV

                                COURT OF APPEALS

                        THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                              IN RE SHAHIN ZARAIEHN


                        On Petition for Writ of Mandamus.


                                          ORDER

      Before Chief Justice Valdez and Justices Garza and Longoria
                            Per Curiam Order

       Relator, Shahin Zaraiehn, filed a petition for writ of mandamus in the above cause

on August 22, 2016. Through this original proceeding, relator seeks to set aside an order

granting a new trial. The Court requests that the real party in interest, Dale & Klein, L.L.P.,

or any others whose interest would be directly affected by the relief sought, file a response

to the petition for writ of mandamus on or before the expiration of ten days from the date

of this order. See TEX. R. APP. P. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                          PER CURIAM
Delivered and filed the
22nd day of August, 2016.




                            2